DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 09/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections

Claims 30 & 42 are objected to because of the following informalities:  
“an extension medium” in lines 1-2 of claim 30 should read as “a non-USB extension medium”. 
“transmit the second packet to the USB device” in line 6 of claim 42 should read as “transmit the second packet to the one or more USB devices”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 30-32, 34-36, 38-40, 42, and 43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 30, the claim limitation “a non-USB extension medium” in lines 6-7 of claim 30 is considered indefinite because it is unclear if “a non-USB extension medium” is the same as “an extension medium” in lines 1-2 of a prior limitation of claim 30. 
Applicant’s Specification filed 09/15/2021 states in Paragraph [0008] that “The UFP device and the DFP device are communicatively coupled to each other via a non-USB extension medium” and [0024], “upstream USB extension device 104 and the downstream USB extension device 106 are communicatively coupled via an extension medium 110 such as a network that may increase the distance between the host device 102 and the USB device 108 beyond that supported by the USB specification”.
Thus, Applicant’s Specification states only a single USB extension medium that also is non-USB, but the claim is unclear if there is a single USB extension medium or if there are two separate extension mediums. Examiner suggests amending the claim as “the non-USB extension medium”, thereby indicating that they are the same extension medium. 

Regarding claim 36, the claim limitation “an extension medium” in line 3 of claim 36 is considered indefinite because it is unclear if “an extension medium” is the same as “an extension medium” in lines 1-2 of a prior limitation of claim 36. 
Applicant’s Specification filed 09/15/2021 states in Paragraph [0008] that “The UFP device and the DFP device are communicatively coupled to each other via a non-USB extension medium” and [0024], “upstream USB extension device 104 and the downstream USB extension device 106 are communicatively coupled via an extension medium 110 such as a network that may increase the distance between the host device 102 and the USB device 108 beyond that supported by the USB specification”.
Thus, Applicant’s Specification states only a single USB extension medium that also is non-USB, but the claim is unclear if there is a single USB extension medium or if there are two separate extension mediums. Examiner suggests amending the claim as “the extension medium”, thereby indicating that they are the same extension medium. 

Regarding claim 40, the claim limitation “receive, from a UFP device” in line 8 of claim 40 is considered indefinite because it is unclear if “a UFP device” is the same as “communicatively coupled to an upstream facing port device (UFP device)” in lines 5-6 of a prior limitation of claim 40. 
Examiner suggests amending the claim as “receive, from the UFP device”, thereby indicating that they are the same UFP device. 

Furthermore, the claim 40 limitation “via an extension medium” in line 8 of claim 40 is considered indefinite because it is unclear if “an extension medium” is the same as “via a non-USB extension medium” in line 6 of a prior limitation of claim 40. 
Applicant’s Specification filed 09/15/2021 states in Paragraph [0008] that “The UFP device and the DFP device are communicatively coupled to each other via a non-USB extension medium” and [0024], “upstream USB extension device 104 and the downstream USB extension device 106 are communicatively coupled via an extension medium 110 such as a network that may increase the distance between the host device 102 and the USB device 108 beyond that supported by the USB specification”.
Thus, Applicant’s Specification states only a single USB extension medium that also is non-USB, but the claim is unclear if there is a single USB extension medium or if there are two separate extension mediums. Examiner suggests amending the claim as “via the extension medium” thereby indicating that they are the same extension mediums. 

Claims 31, 32, 34, 35, 38, 39, 42, and 43 are rejected because they are dependent on the rejected claims. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 30, 36, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Salamon (US 2012/0117278) in view of Gerber (US 2015/0370733).

Regarding claim 30, Salamon teaches a system for communicating USB information via an extension medium (Fig. 1, System), the system comprising: an upstream facing port device (UFP device) (Fig. 1, 12a/b, USBH; Paragraph 0041, USB network, designated by the cloud, includes multiple USB Host adaptors (USBH) 12 a and 12 b, and USB Device adaptors (USBD) 14 a, 14 b) communicatively coupled to a host device via a USB-compliant connection (Paragraph 0041, USB hosts 11 a, 11 b are connected to the USB network via the USBH); a downstream facing port device (DFP device) (Fig. 1, 14 a/b, USBD) communicatively coupled to a USB device via a USB-compliant connection (Paragraph 0041, USB devices 13 a, 13 b, and 13 c are connected to the USB network via the USBDs) and communicatively coupled to the UFP device via a non-USB extension medium (Fig. 4D Same Embodiment as Fig. 1; Paragraph 0056, FIG. 4D and FIG. 5D illustrate two related embodiments for initiating, by USB device adaptors, USB connections over a non-USB network); wherein the DFP device is configured to: receive, from the UFP device via the extension medium, a request packet, wherein the request packet is directed to a first endpoint (Figs. 1 & 10, 13b, Device 1; Paragraph 0076, USB includes two types of periodic transactions—interrupt transactions and isochronous transactions. For Interrupt transactions, the USB host is required to transact with the USB device at least once per interval requested by the USB device); receive, from the UFP device via the extension medium, a second packet while receiving a response associated with the request packet from the first endpoint, wherein the second packet is directed to a second endpoint (Paragraph 0086, the USBH receives the data from the USB host, and sends it to the USBD. The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions… If the rate of the USB host is higher than the rate of the USBD, the buffer will get full, and the USBD will request the USBH to reply with NAK the next time it receives data in order not to receive additional data until the buffer will forward some of its data and be able to receive said data); store a packet in a packet queue at least until receipt of the response (Figs. 11-12, ACK Responses to USBD) associated with the request packet has completed (Paragraph 0075, USBD buffers request to the hub and assures that each request is completed before another request is started); and sort packets stored in the packet queue according to a priority order (Paragraph 0086, The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions; i.e. FIFO scheduling).
Salamon teaches a DFP coupled to a hub that is further coupled to multiple devices, wherein the DFP outputs a hub request to the hub one at a time from a buffer based on a request completion. Salamon does not explicitly teach wherein each hub request is for a different device of the multiple devices downstream of the hub. 
Gerber teaches wherein the DFP device is configured to: receive, from the UFP device via the extension medium (Fig. 11, 170, External Scheduler; Paragraph 0053, While the above discussion contemplates that the CS 54 is internal to the host 52, the present disclosure is not so limited. An external controller or external scheduler may also be used. In this regard, FIG. 11 illustrates an external scheduler 170 be coupled to the host 52 through an advanced high-performance bus (AHB) 172 as a slave using an AHB slave module 174), a second packet while receiving a response associated with the request packet from the first endpoint (Fig. 9 Flowchart, 128, Receive ACK and Other Bulk Requests; Paragraph 0047, CS 54 determines if there was an ACK and no short packet… if there is not a short packet, there is a high probability that there is more data at this IN EP 60) (block 128). If the answer was yes, there was an ACK, the process repeats for the next bulk EP 60 by returning to block 126), wherein the second packet is directed to a second endpoint (Fig. 11, 56; Paragraph 0039, device 56 may include a plurality of EP 60(1)-60(N) (generically referred to as EP(s) 60); store the second packet (Paragraph 0055, FIG. 12 illustrates an example of a processor-based system 190 that can employ the methods and hardware disclosed herein… CPU(s) 192 may have cache memory 196 coupled to the processor(s) 194 for rapid access to temporarily stored data) at least until receipt of the response associated with the request packet has completed (Fig. 9 Flowchart, 134, Move to Next Bulk Endpoint; Paragraph 0047, CS 54 checks if there are more potential bulk EP 60 with data (block 132). If the answer is yes, the process 110 moves to the next bulk EP 60 (block 134) and then the process 110 returns to block 120 with the bulk round robin… Paragraph 0049, if a bulk OUT EP 60 is transferring data, the CS 54 may prioritize that data transfer until the transfer is complete for better efficiency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Gerber and allow hub data transfer requests addressed to a plurality of different downstream USB endpoints, while using round robin scheduling to complete a hub data transfer to one endpoint and before starting a hub data transfer to another endpoint.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently schedule data transfer requests between different USB endpoints without constantly changing between the different endpoints (See Gerber: Paragraph 0049), thus optimizing data scheduling times (See Gerber: Paragraph 0044).

Regarding claim 36, Salamon teaches a method for communicating USB information via an extension medium (Fig. 1, System), the method comprising: receiving, by a DFP device (Fig. 1, 14/b, USBD) from a UFP device via an extension medium (Fig. 1, 12a/b, USBH; Paragraph 0041, USB network, designated by the cloud, includes multiple USB Host adaptors (USBH) 12 a and 12 b, and USB Device adaptors (USBD) 14 a, 14 b) a request packet, wherein the request packet is directed to a first endpoint (Figs. 1 & 10, 13b, Device 1; Paragraph 0076, USB includes two types of periodic transactions—interrupt transactions and isochronous transactions. For Interrupt transactions, the USB host is required to transact with the USB device at least once per interval requested by the USB device); receiving, by the DFP device from the UFP device via the extension medium, a second packet while receiving a response associated with the request packet from the first endpoint, wherein the second packet is directed to a second endpoint (Paragraph 0086, the USBH receives the data from the USB host, and sends it to the USBD. The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions… If the rate of the USB host is higher than the rate of the USBD, the buffer will get full, and the USBD will request the USBH to reply with NAK the next time it receives data in order not to receive additional data until the buffer will forward some of its data and be able to receive said data); storing a packet in a packet queue at least until receipt of the response associated with the request packet has completed (Paragraph 0075, USBD buffers request to the hub and assures that each request is completed before another request is started); and sorting packets, by the DFP device, stored in the packet queue according to a priority order (Paragraph 0086, The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions; i.e. FIFO scheduling).
Salamon teaches a DFP coupled to a hub that is further coupled to multiple devices, wherein the DFP outputs a hub request to the hub one at a time from a buffer. Salamon does not explicitly teach wherein each hub request is for a different device of the multiple devices associated with the hub. 
Gerber teaches receiving, the DFP device from the UFP device via the extension medium (Fig. 11, 170, External Scheduler; Paragraph 0053, While the above discussion contemplates that the CS 54 is internal to the host 52, the present disclosure is not so limited. An external controller or external scheduler may also be used. In this regard, FIG. 11 illustrates an external scheduler 170 be coupled to the host 52 through an advanced high-performance bus (AHB) 172 as a slave using an AHB slave module 174), a second packet while receiving a response associated with the request packet from the first endpoint (Fig. 9 Flowchart, 128, Receive ACK), wherein the second packet is directed to a second endpoint (Fig. 11, 56; Paragraph 0039, device 56 may include a plurality of EP 60(1)-60(N) (generically referred to as EP(s) 60); storing the second packet (Paragraph 0055, FIG. 12 illustrates an example of a processor-based system 190 that can employ the methods and hardware disclosed herein… CPU(s) 192 may have cache memory 196 coupled to the processor(s) 194 for rapid access to temporarily stored data) at least until receipt of the response associated with the request packet has completed (Fig. 9 Flowchart, 134, Move to Next Bulk Endpoint; Paragraph 0047, CS 54 checks if there are more potential bulk EP 60 with data (block 132). If the answer is yes, the process 110 moves to the next bulk EP 60 (block 134) and then the process 110 returns to block 120 with the bulk round robin… Paragraph 0049, if a bulk OUT EP 60 is transferring data, the CS 54 may prioritize that data transfer until the transfer is complete for better efficiency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Gerber and allow hub data transfer requests addressed to a plurality of different downstream USB endpoints, while using round robin scheduling to complete a hub data transfer to one endpoint and before starting a hub data transfer to another endpoint.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently schedule data transfer requests between different USB endpoints without constantly changing between the different endpoints (See Gerber: Paragraph 0049), thus optimizing data scheduling times (See Gerber: Paragraph 0044).

Regarding claim 40, Salamon teaches a downstream facing port device (DFP device) (Fig. 1, 14/b, USBD) comprising: a USB downstream-facing port configured to be communicatively coupled to one or more USB devices (Paragraph 0041, USB devices 13 a, 13 b, and 13 c are connected to the USB network via the USBDs); and an extension interface configured to be communicatively coupled to an upstream facing port device (UFP device) (Fig. 1, 12a/b, USBH; Paragraph 0041, USB network, designated by the cloud, includes multiple USB Host adaptors (USBH) 12 a and 12 b, and USB Device adaptors (USBD) 14 a, 14 b) via a non-USB extension medium (Fig. 4D Same Embodiment as Fig. 1; Paragraph 0056, FIG. 4D and FIG. 5D illustrate two related embodiments for initiating, by USB device adaptors, USB connections over a non-USB network); wherein the DFP device is configured to: receive, from the UFP device via an extension medium, a request packet, wherein the request packet is directed to a first endpoint (Figs. 1 & 10, 13b, Device 1; Paragraph 0076, USB includes two types of periodic transactions—interrupt transactions and isochronous transactions. For Interrupt transactions, the USB host is required to transact with the USB device at least once per interval requested by the USB device); receive, from the UFP device via the extension medium, a second packet while receiving a response associated with the request packet from the first endpoint, wherein the second packet is directed to a second endpoint (Paragraph 0086, the USBH receives the data from the USB host, and sends it to the USBD. The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions… If the rate of the USB host is higher than the rate of the USBD, the buffer will get full, and the USBD will request the USBH to reply with NAK the next time it receives data in order not to receive additional data until the buffer will forward some of its data and be able to receive said data); store a packet in a packet queue at least until receipt of the response associated with the request packet has completed (Paragraph 0075, USBD buffers request to the hub and assures that each request is completed before another request is started); and sort packets stored in the packet queue according to a priority order (Paragraph 0086, The USBD uses a buffer to store the incoming data. Then it sends it to the devices according to its own scheduled transactions; i.e. FIFO scheduling).
Salamon teaches a DFP coupled to a hub that is further coupled to multiple devices, wherein the DFP outputs a hub request to the hub one at a time from a buffer. Salamon does not explicitly teach wherein each hub request is for a different device of the multiple devices associated with the hub. 
Gerber teaches wherein the DFP device is configured to: receive, from the UFP device via the extension medium (Fig. 11, 170, External Scheduler; Paragraph 0053, While the above discussion contemplates that the CS 54 is internal to the host 52, the present disclosure is not so limited. An external controller or external scheduler may also be used. In this regard, FIG. 11 illustrates an external scheduler 170 be coupled to the host 52 through an advanced high-performance bus (AHB) 172 as a slave using an AHB slave module 174), a second packet while receiving a response associated with the request packet from the first endpoint (Fig. 9 Flowchart, 128, Receive ACK and Other Bulk Requests; Paragraph 0047, CS 54 determines if there was an ACK and no short packet… if there is not a short packet, there is a high probability that there is more data at this IN EP 60) (block 128). If the answer was yes, there was an ACK, the process repeats for the next bulk EP 60 by returning to block 126), wherein the second packet is directed to a second endpoint (Fig. 11, 56; Paragraph 0039, device 56 may include a plurality of EP 60(1)-60(N) (generically referred to as EP(s) 60); store the second packet (Paragraph 0055, FIG. 12 illustrates an example of a processor-based system 190 that can employ the methods and hardware disclosed herein… CPU(s) 192 may have cache memory 196 coupled to the processor(s) 194 for rapid access to temporarily stored data) at least until receipt of the response associated with the request packet has completed (Fig. 9 Flowchart, 134, Move to Next Bulk Endpoint; Paragraph 0047, CS 54 checks if there are more potential bulk EP 60 with data (block 132). If the answer is yes, the process 110 moves to the next bulk EP 60 (block 134) and then the process 110 returns to block 120 with the bulk round robin… Paragraph 0049, if a bulk OUT EP 60 is transferring data, the CS 54 may prioritize that data transfer until the transfer is complete for better efficiency).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Gerber and allow hub data transfer requests addressed to a plurality of different downstream USB endpoints, while using round robin scheduling to complete a hub data transfer to one endpoint and before starting a hub data transfer to another endpoint.   
One of ordinary skill in the art would be motivated to make the modifications in order to efficiently schedule data transfer requests between different USB endpoints without constantly changing between the different endpoints (See Gerber: Paragraph 0049), thus optimizing data scheduling times (See Gerber: Paragraph 0044).

Claims 31, 32, 34, 38, and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Salamon (US 2012/0117278) in view of Gerber (US 2015/0370733) and further in view of Hundal (US 2019/0102333).

Regarding claim 31, Salamon in view of Gerber teaches the system of claim 30. Salamon teaches wherein the UFP device is configured to: receive the request packet from the host device (Paragraph 0086, For OUT transactions (from the host to the device), the USBH receives the data from the USB host, and sends it to the USBD). Salamon does not explicitly teach transmit a synthetic response packet to the host device to cause the host device to wait. 
Hundal teaches wherein the UFP device (Fig. 1, 104, UFP Device) is configured to: receive the request packet from the host device (Fig. 1, 102, Host; Paragraph 0032, The UFP device 104 is configured at least to communicate with the host device 102 via a USB-standard-compliant protocol using the UFP 202, and to exchange messages and USB bus traffic with the DFP device 106 via the extension medium); and transmit a synthetic response packet to the host device to cause the host device to wait (Paragraph 0004, The UFP device is configured to perform actions comprising… transmitting a synthetic response packet to the host device to cause the host device to wait for the first set of requested data packets).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundal and include synthetic response messages to cause the host to wait.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing acknowledgement information to the host device (See Hundal: Paragraph 0064), thus allowing the host device to diagnose communication errors in the event of no response.

Regarding claim 32, the combination of Salamon/Gerber/Hundal teaches the system of claim 31. Salamon does not explicitly teach wherein the synthetic response packet is a NULL packet.
Hundal teaches wherein the synthetic response packet is a NULL packet (Paragraph 0067, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide).
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundal and include synthetic response NULL messages to cause the host to wait.   
One of ordinary skill in the art would be motivated to make the modifications in order to yield the obvious result of providing acknowledgement information to the host device (See Hundal: Paragraph 0064), thus allowing the host device to diagnose communication errors in the event of no response.

Regarding claim 34, Salamon in view of Gerber teaches the system of claim 30. Salamon further teaches wherein the DFP device is further configured to: in response to determining that there is sufficient time during a service interval to receive a response to the second packet (Fig. 13; Paragraph 0098, If the USBH fails to receive a response within a predefined time, it resends the IN token. If the USBD does not receive an ACK response to a DATA packet, it will resend it as a response to the next IN token; the ACK response has to be sent during the predefined time or else IN token is resent) and that the second packet is an ACK packet (Paragraph 0098, FIG. 13 illustrates an IN transaction where the USBH sends an IN token to the USBD, the USBD responds to the USBH with a DATA0/1 USB packet, the USBH checks that the packet is valid and sends an ACK response along with the original data token (DATA0/1) signaling whether the response is for a DATA0 or DATA1 packet). Salamon does not explicitly teach wherein the DFP device is further configured to: in response to determining that there is sufficient time during a service interval to receive a response to the second packet and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet: transmit the second packet to the USB device.
Hundal teaches wherein the DFP device is further configured to: in response to determining that there is sufficient time during a service interval (Paragraph 0050, host device 102 may determine whether enough time remains before the next service interval boundary 504 to receive the requested packets) to receive a response to the second packet (Fig. 8B, 5, ACK IN from UFP to DFP) and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet (Paragraph 0067, the host device 102 transmits an ACK IN packet that includes a sequence number (“0”) and a number of packets (“3”) to be requested. At point 2, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide; i.e. ACK has control information within): transmit the second packet to the USB device (Fig. 8B, ACK IN from DFP to Device; Paragraph 0069, The synthetic ACK IN packet is received by the DPF device 106, and is transmitted to the USB device 108)
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the system to incorporate the teachings of Hundal and include a control ACK IN that indicates a quantity of packets to be requested from the device.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the UFP device to pre-fetch and cache additional data so that subsequent requests from the host can be efficiently handled (See Hundal: Paragraph 0068).

Regarding claim 38, Salamon in view of Gerber teaches the method of claim 36. Salamon further teaches the method further comprising: in response to determining that there is sufficient time during a service interval to receive a response to the second packet (Fig. 13; Paragraph 0098, If the USBH fails to receive a response within a predefined time, it resends the IN token. If the USBD does not receive an ACK response to a DATA packet, it will resend it as a response to the next IN token; the ACK response has to be sent during the predefined time or else IN token is resent) and that the second packet is an ACK packet (Paragraph 0098, FIG. 13 illustrates an IN transaction where the USBH sends an IN token to the USBD, the USBD responds to the USBH with a DATA0/1 USB packet, the USBH checks that the packet is valid and sends an ACK response along with the original data token (DATA0/1) signaling whether the response is for a DATA0 or DATA1 packet). Salamon does not explicitly teach wherein the in response to determining that there is sufficient time during a service interval to receive a response to the second packet and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet: transmitting, by the DFP device, the second packet to the second endpoint.
Hundal teaches in response to determining that there is sufficient time during a service interval (Paragraph 0050, host device 102 may determine whether enough time remains before the next service interval boundary 504 to receive the requested packets) to receive a response to the second packet (Fig. 8B, 5, ACK IN from UFP to DFP) and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet (Paragraph 0067, the host device 102 transmits an ACK IN packet that includes a sequence number (“0”) and a number of packets (“3”) to be requested. At point 2, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide; i.e. ACK has control information within): transmitting, by the DFP device, the second packet to the second endpoint (Fig. 8B, ACK IN from DFP to Device; Paragraph 0069, The synthetic ACK IN packet is received by the DPF device 106, and is transmitted to the USB device 108)
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the method to incorporate the teachings of Hundal and include a control ACK IN that indicates a quantity of packets to be requested from the device.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the UFP device to pre-fetch and cache additional data so that subsequent requests from the host can be efficiently handled (See Hundal: Paragraph 0068).

Regarding claim 42, Salamon in view of Gerber teaches the device of claim 40. Salamon further teaches the device further configured to: in response to determining that there is sufficient time during a service interval to receive a response to the second packet (Fig. 13; Paragraph 0098, If the USBH fails to receive a response within a predefined time, it resends the IN token. If the USBD does not receive an ACK response to a DATA packet, it will resend it as a response to the next IN token; the ACK response has to be sent during the predefined time or else IN token is resent) and that the second packet is an ACK packet (Paragraph 0098, FIG. 13 illustrates an IN transaction where the USBH sends an IN token to the USBD, the USBD responds to the USBH with a DATA0/1 USB packet, the USBH checks that the packet is valid and sends an ACK response along with the original data token (DATA0/1) signaling whether the response is for a DATA0 or DATA1 packet). Salamon does not explicitly teach wherein the in response to determining that there is sufficient time during a service interval to receive a response to the second packet and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet: transmit the second packet to the USB device.
Hundal teaches in response to determining that there is sufficient time during a service interval (Paragraph 0050, host device 102 may determine whether enough time remains before the next service interval boundary 504 to receive the requested packets) to receive a response to the second packet (Fig. 8B, 5, ACK IN from UFP to DFP) and that the second packet is an ISO ACK IN packet, a SETUP DP packet, a Control ACK IN packet, a BULK Streaming PRIME packet, or an INTERRUPT ACK IN packet (Paragraph 0067, the host device 102 transmits an ACK IN packet that includes a sequence number (“0”) and a number of packets (“3”) to be requested. At point 2, the UFP device 104 responds with a synthetic NULL packet, an otherwise valid data packet with a zero length payload, to indicate to the host device 102 that it does not yet have any data to provide; i.e. ACK has control information within): transmit the second packet to the USB device (Fig. 8B, ACK IN from DFP to Device; Paragraph 0069, The synthetic ACK IN packet is received by the DPF device 106, and is transmitted to the USB device 108)
It would have been obvious to one of ordinary skill in the art before date of application filing to have modified the device to incorporate the teachings of Hundal and include a control ACK IN that indicates a quantity of packets to be requested from the device.   
One of ordinary skill in the art would be motivated to make the modifications in order to allow the UFP device to pre-fetch and cache additional data so that subsequent requests from the host can be efficiently handled (See Hundal: Paragraph 0068).

Allowable Subject Matter

Claims 35, 39, and 43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claims 35, 39, and 43, none of the cited references either alone or in combination teaches in response to determining that the second packet is a BULK ACK IN packet or an INTERRUPT ACK IN packet: transmitting, to the UFP device via the extension medium, a synthetic NRDY packet; and in response to detecting that receipt of the response associated with the request packet has completed, transmitting, by the DFP device to the UFP device via the extension medium, a synthetic ERDY packet.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US PGPUB 2011/0022769 to Hung discloses a USB intermediate downstream port facing device that performs round-robin scheduling of USB requests one at a time. 
US Patent 10,037,297 to Li discloses a USB extension system that buffers data to be transmitted to a host. 
US PGPUB 2009/0193422 to Hsieh discloses a USB driving device that tracks a maximum number of active transactions that are currently pending. 
US PGPUB 2004/0177197 to McLeod discloses USB extension devices containing buffers to buffer data to a plurality of downstream devices, and an ACK system for sending back acknowledgement information. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HARRY Z WANG/Examiner, Art Unit 2184